                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

SECURITIES AND EXCHANGE COMMISSION, )
                                    )
                      Plaintiff,    )
                                    )                          JUDGMENT IN A
v.                                  )                          CIVIL CASE
                                    )                          CASE NO. 5:20-CV-95-D
STACEY L. BEANE, JUSTIN N. DECKERT, )
and TRAVIS LASKA,                   )
                                    )
                      Defendants.   )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that May 1, 2020 the court order that
Defendants Stacey L. Beane and Travis Laska are permanently restrained and enjoined from
aiding and abetting any violation of Section 204(a) of the Investment Advisers Act of 1940 [15
U.S.C. § 80b-4(a)] ("Advisers Act") and Rule 204-2 thereunder [17 C.F.R. § 275.204-2] by
knowingly or recklessly providing substantial assistance to an investment adviser registered
Securities and Exchange Commission under Section 203 of the Advisers Act [15 U.S.C. § 80b-3]
to fail to make and keep and preserve true, accurate and current books and records as prescribed
by the Commission, furnish copies thereof, or to make any records of an investment adviser
available to reasonable periodic, special or other examinations by representatives of the
Commission as the Commission deems necessary or appropriate in the public interest of for the
protection of investors.
IT IS FURTHER ORDERED that, solely for purposes of exceptions to discharge set forth in
Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the allegations in the complaint are true
and admitted by Defendants, and further, any debt for civil penalty or other amounts due by
Defendants under this Order of Permanent Injunction or any other judgment, order, consent
order, decree or settlement agreement entered in connection with this proceeding, is a debt for the
violation by Defendants of the federal securities laws or any regulation or order issued under
such laws, as set forth in Section 523(a)(l9) of the Bankruptcy Code, 11 U.S.C. §523(a)(l9).
IT IS FURTHER ORDERED that the court GRANTS the SEC's motion for summary judgment
[D.E. 12]. Defendant Beane shall pay a civil penalty of $7,500 pursuant to section 209(e) of the
Advisers Act [15 U.S.C. § 80b-9(e)]. Defendant Beane shall make this payment within 60 days
after entry of this Final Judgment. Defendant Laska shall pay a civil penalty of $7,500 pursuant
to section 209(e) of the Advisers Act [15 U.S.C. § 80b-9(e)]. Defendant Laska shall make this
payment within 60 days after entry of this final judgment.


This Judgment Filed and Entered on January 19, 2021, and Copies To:




            Case 5:20-cv-00095-D Document 21 Filed 01/19/21 Page 1 of 2
Edward G. Sullivan                          (via CM/ECF electronic notification)
Donald F. Samuel                            (via CM/ECF electronic notification)
R. Daniel Boyce                             (via CM/ECF electronic notification)




DATE:                                       PETER A. MOORE, JR., CLERK
January 19, 2021                            (By) /s/ Nicole Sellers
                                                     Deputy Clerk




            Case 5:20-cv-00095-D Document 21 Filed 01/19/21 Page 2 of 2
